NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE KYLAN K.

                             No. 1 CA-JV 18-0410
                              FILED 1-22-2019


           Appeal from the Superior Court in Maricopa County
                             No. JV601382
                  The Honorable David B. Gass, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Mesa
By Joe Munley
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Appellee



                       MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Lawrence F. Winthrop
joined.


T H O M P S O N, Judge:
                            IN RE KYLAN K.
                           Decision of the Court

¶1            This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and Maricopa County Juv. Action No. JV-117258, 163 Ariz.
484 (App. 1989). Counsel for Kylan K. (juvenile) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. However, juvenile has requested this court
determine whether the superior court abused its discretion when it denied
his placement preference.

¶2            In 2017 the juvenile court placed juvenile on probation after
he admitted to a misdemeanor. Juvenile violated the terms of his probation
when he ran away from home. Juvenile admitted to the violation of
probation charge and the court continued juvenile on probation. At the
hearing, juvenile’s probation officer, as well as the Department of Child
Safety (DCS) recommended the court release juvenile to the physical
custody of DCS, and that he be placed at Canyon State Academy. Juvenile
requested that he be placed with his former adoptive mother who had
signed a consent to terminate parental rights in 2017. The court denied
juvenile’s request to be placed with his former adoptive mother and
released him to the care of DCS with placement at Canyon State Academy.

¶3            The juvenile court has broad discretion to determine the
appropriate disposition of a delinquent juvenile and its disposition
determination will not be reversed absent an abuse of discretion. In re
Themika M., 206 Ariz. 553, 554 ¶ 5 (App. 2003) (citations omitted). When
making a disposition, the juvenile court may award the delinquent juvenile
“[t]o a probation department, subject to any conditions the court may
impose.” Arizona Revised Statutes (A.R.S.) section 8-341(A)(1)(b) (2019).
Accordingly, juvenile’s placement at Canyon State Academy was within
the juvenile court’s discretion.

¶4            We have searched the record for fundamental error and
found none. Accordingly, we affirm. Pursuant to State v. Shattuck, 140 Ariz.
582, 584-85 (1984), juvenile’s counsel’s obligations in this appeal are at an
end. Counsel need to no more than inform the juvenile of the status of the
appeal and the juvenile’s future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. Juvenile has thirty days from the date of this decision to
proceed, if desired, with a pro per petition for review. See Rule 107(a),
Arizona Rules of Procedure for the Juvenile Court.




                                     2
                          IN RE KYLAN K.
                         Decision of the Court

¶5          We affirm the juvenile court’s imposition of probation and
placement with DCS.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      3